DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.
Claim 1
Applicant states (pp. 10) that the cited references fail to teach using a second user pattern of application usage, user device information, or communication data. However, Curtis uses a predictor to set the object class mix in the cache by retrieving the historical average distribution (i.e., user pattern) of incoming requests (i.e., application usage) (Curtis: [0067]).
Applicant further argues (pp. 11) that the cited references fail to teach determining future refresh time based on user data, including the second user pattern. As explained above, Curtis does teach the second user pattern, to be used to calculate the average cost to instantiate data objects in cache (Curtis: [0036]) and to optimize cache refresh timing (Curtis: [0071]). Thus this argument is moot.
In summary, Burns combined with Curtis and Suresh teaches claim 1.
Claim 9
Azar predicts query and update frequency using historic logs (i.e., user patterns) of such requests (i.e., application usage) (Azar: [0032]).
Applicant further argues that the cited references fail to teach determining future refresh time based on user data, including the second user patterns. As explained above, Azar does teach the second user patterns, to be used to optimize cache refresh utility (i.e., timing) (Azar: [0032]). Thus this argument is moot.
In summary, Burns combined with Azar teaches claim 9.
Claim 16
Applicant states (pp. 14) that the cited references fail to teach using a second user pattern of application usage, user device information, or communication data to determine a future refresh time. However, Olston detects a surplus of bandwidth (i.e., communication data), which is used to decrease refresh thresholds and to increase overall refresh rate (i.e., determine a future refresh time) (Olston: sec. 1.2.2., para. 3).
Applicant also states (pp. 15) the cited references fail to teach using information pertaining to a most recent time that data has been updated or added to the dataset, to determine a future refresh time. However, Burns
Applicant argues (pp. 16) that Olston’s divergence between source and cache is different from the claimed “accumulated amount of data updated or added to the dataset”, which Examiner respectfully disagrees. Olston teaches 3 divergence metrics, one of which is a nonnegative function quantifying the value difference (i.e., amount of data updated or added) between a source object and its cached copy (Olston: sec. 3.1).
Applicant further argues (pp. 17) that the cited references fail to teach “the most recent time…being less than a threshold time and the accumulated amount of data…falling below a threshold amount”. However, Burns describes an implementation where an approximate TTL (i.e., threshold) is computed as a percentage of time since the content is updated. If the content is not updated within this threshold time, refresh is delayed (11:1-14). Furthermore, Olston determines a refresh threshold, which controls the refresh rate to minimize time-averaged divergence between source and cache (Olston: 4:2). In other words, when divergence is below the threshold, refresh is delayed.
In summary, Burns combined with Olston teaches claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 5,991,306 Burns et al. [herein “Burns”], in view of US patent application 2005/0060498 Curtis et al. [herein “Curtis”], and further in view of US patent 6,208,990 Suresh et al. [herein “Suresh”].
Claim 1 recites “A computing system comprising: a processor; and computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, configure the computing system to: obtain user data indicating a first user pattern for accessing a dataset and a second user pattern comprising user activity indicating application usage, user device information, or communication data;”
Burns teaches a caching system and method for delivering data over a network. A content provider supplies content to multiple local service providers, each of which in turn serves multiple subscribers (i.e., users). The local service provider caches the content (i.e., dataset) to be served to its subscribers (4:46-50). A local service provider has a hit recorder that records hit information (i.e., user data). It triggers a pattern recognizer to detect repetitive access behavior patterns (i.e., first user pattern for accessing a dataset) (8:41-49).
Burns does not disclose the limitation on second user pattern; However, Curtis uses a predictor to set the object class mix in the cache by retrieving the historical average distribution (i.e., second user pattern) of incoming requests (i.e., application usage) (Curtis: [0067]) to optimize cache refresh timing (Curtis: [0071]).
Claim 1 further recites “identify a data refresh duration indicating a duration of time used to perform a prior data refresh, the data refresh duration determined based 
In Burns, a scheduler schedules delivery of the content at a selected time prior to the peak time to provide sufficient time to download that content before the earliest subscribers are expected to begin asking for it, yet not too early to ensure that the latest content is included (9:26-34).
Burns does not disclose this limitation; however, Curtis teaches “the data refresh duration determined based on a beginning event and an ending event”, by taking into account the average cost (i.e., duration) to instantiate a data object (Curtis: [0036]) to calculate the arrival time (i.e., ending event) of the data object in cache from the time fetching starts (i.e., beginning event) (Curtis: [0054]).  Suresh further teaches “a refresh process flow that includes an extraction of data, a transformation of at least a portion of the data, and a loading of the data into a data store”, by using an ETL process pipeline (i.e., flow) to refresh a data warehouse by extracting raw data from operational databases, transforming data for analytical use, and loading data into the warehouse (Suresh: 2:6-21, 2:59-67).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Burns with Curtis and Suresh. One having ordinary skill in the art would have found motivation to utilize Curtis in Burns, when cached object instantiation involves an ETL process pipeline of Suresh, to optimize data refresh timing based on application usage parameters such as the time cost of refresh.
Claim 1 further recites “determine a future time at which to perform a data refresh based on the obtained user data and the data refresh duration, the future time predicted to enable the data refresh to occur prior to a user accessing the dataset; and automatically initiate the data refresh at the future time.”
In Burns, the pattern recognizer monitors the patterns of the subscriber requests to identify peak times at which content is requested and when (9:11-15). Using the patterns identified by the pattern recognizer, the scheduler schedules delivery (i.e., initiate the data refresh) of the content at a selected time (i.e., future time) prior to the peak time to provide sufficient time to download that content before the earliest subscribers are expected to begin asking for it (i.e., prior to a user accessing the dataset), yet not too early to ensure that the latest content is included (9:25-34).

Claim 3 recites “The computing system of claim 1, wherein the data refresh duration indicates an average amount of time to perform a plurality of prior data refreshes.”
Burns teaches claim 1, but does not disclose this claim; however, Curtis describes refresh rules on classes of data objects that are defined based on parameters such as allowed latency, refresh frequency, relative or average cost (i.e., amount of time) to refresh (Curtis: [0033]-[0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Burns and Curtis. One having ordinary skill in the art would have found motivation to utilize Curtis in Burns to optimize data refresh timing based on parameters such as the time cost of refresh.

Claim 4 recites “The computing system of claim 1, wherein the data refresh duration indicates an average amount of time to perform a plurality of prior data refreshes in association with the user or the dataset.”
Burns teaches claim 1, but does not disclose this claim; however, Curtis describes class-specific refresh rules on classes of data objects (i.e., datasets) that are defined based on parameters such as allowed latency, refresh frequency, relative or average cost (i.e., amount of time) to refresh (Curtis: [0033]-[0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Burns and Curtis. One having ordinary skill in the art would have found motivation to utilize Curtis in Burns to optimize data refresh timing based on parameters such as the time cost of refresh.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Burns, in view of Curtis and Suresh, and further in view of Rainer. How Best to Communicate: Phone Call, Email, Text, Social Media. https://samrainer.com/2016/02/how-best-to-communicate-phone-call-email-text-social-media/, 2016, pp. 1-7 [herein “Rainer”].
Claim 2 recites “The computing system of claim 1, wherein the user communication data comprises calls, text messages, and emails.”
Burns teaches claim 1, but does not disclose this claim; however, Rainer discloses a list of 4 common means of user communication, including phone calls, text messages, and emails (Rainer: pp. 2-3). Thus user communication data includes data from these means.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Burns and Rainer. One having ordinary skill in the art would have found motivation to have Burns support the caching of common user communication data taught by Rainer.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, in view of Curtis and Suresh, and further in view of US patent application 2010/0332513 Azar et al. [herein “Azar”].
Claim 5 recites “The computing system of claim 1, wherein the future time is determined using a machine learning model.”
Burns teaches claim 1, but does not disclose this claim; however, Azar teaches a cache refresh method utilizing machine-trained classifiers such as neural network classifiers or Bayesian classifiers, to predict query and update frequencies (Azar: [0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Burns and Azar. One having ordinary skill in the art would have found motivation to utilize the classifiers of Azar in Burns to predict query and update frequencies, to optimize data refresh timing based on learned parameters such as frequency.  

Claim 6 recites “The computing system of claim 1, wherein the future time is determined using a statistical model.”
Burns teaches claim 1, but does not disclose this claim; however, Azar teaches a cache refresh method utilizing machine-trained classifiers such as neural network classifiers or Bayesian classifiers, to predict query and update frequencies (Azar: [0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Burns and Azar. One having ordinary skill in the art would have found motivation to utilize the classifiers of Azar in Burns to predict query and update frequencies, to optimize data refresh timing based on learned parameters such as frequency.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burns as applied to claim 1 above, in view of Curtis and Suresh, and further in view of Blumenau et al. US patent 6,839,747 [herein “Blumenau”].
Claim 7 recites “The computing system of claim 1 further comprising: receiving, via a graphical user interface, a refresh optimization preference from the user; and utilizing the refresh optimization preference to determine the future time at which to perform the data refresh.”
In Burns, administrative tools permit the operator of a local service provider (i.e., user) to configure various operating parameters (i.e., refresh optimization preference), which are then taken by the scheduler to schedule requests for content to be refreshed at pre-selected times (i.e., future time) prior to peak times (fig. 4: 118 and 120; 8:60-67). Burns teaches claim 1, but does not disclose the limitation on “receiving, via a graphical user interface, a refresh optimization preference from the user”; however, Blumenau provides users with a GUI for viewing (i.e., receiving) and managing resource configurations (i.e., refresh optimization preference) in a storage network (Blumenau: 17:61-64).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Burns and Blumenau. One having ordinary skill in the art would have found motivation to combine the GUI tool of Blumenau with the administrative tools of Burns to facilitate the operator to configure operating parameters.

Claim 8 recites “The computing system of claim 7, wherein the refresh optimization preference comprises a preference to optimize data refreshes based on cost reduction, resource reduction, or data freshness.”
In Burns, a policy manager enforces policy rules which decide when documents are out-of-date and how they are refreshed or disposed (i.e., refresh optimization preference), utilizing time-to-live (TTL) tags (11:15-19). Policy rules are a function of the content itself, including its TTL tags (i.e., data freshness), the subscriber patterns (i.e., user patterns), the cost to request newer updated content (i.e., cost reduction), and capacity limitations (i.e., resource reduction) (10:55-61).

Claims 9-10 and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Burns, and further in view of Azar.
Claim 9 recites “A computer-implemented method comprising: obtaining user data indicating a first plurality of user patterns for accessing a dataset and a second plurality of user patterns comprising user activity indicating application usage, user device information, or communication data, the user patterns associated with a plurality of users;”
In Burns, a content provider supplies content to multiple local service providers, each of which in turn serves multiple subscribers (i.e., users). The local service provider caches the content (i.e., dataset) to be served to its subscribers (4:46-50). Every local service provider has a hit recorder, which records hit information (i.e., user data) for all its subscribers. It triggers a pattern recognizer to detect repetitive access behavior patterns (i.e., first user patterns for accessing a dataset) (8:41-49).
Burns does not disclose the limitation on second user pattern; However, Azar predicts query and update frequency using historic logs (i.e., second user patterns) of such requests (i.e., application usage), which is in turn used to optimize cache refresh timing (Azar: [0032]).
Claim 9 further recites “identifying a refresh optimization preference indicating a preferred manner for optimizing refresh timing, wherein the refresh optimization preference comprises a preference to optimize data refreshes based on a frequency of data refreshes that add or modify data, within a data store, associated with a time period;”
In Burns, administrative tools permit the operator of a local service provider (i.e., user) to configure various operating parameters (i.e., refresh optimization preference) (8:65-67). Burns does not disclose this limitation; however, Azar prioritizes the refresh (i.e., identifies refresh timing) of cached items based on their predicted update frequency – the frequency at which a cached item is updated (i.e., added or modified) at the source (i.e., data store) (Azar: [0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Burns and Azar. One having ordinary skill in the art would have found motivation to utilize Azar in Burns to optimize data refresh timing based on application usage parameters such as update frequency.
Claim 9 further recites “determining a future time at which to perform a data refresh based on the obtained user data and the refresh optimization preference, the future time predicted to optimize refresh timing in accordance with the refresh optimization preference and the user patterns; and automatically initiating the data refresh at the future time.”
In Burns, the pattern recognizer monitors the patterns of the subscriber requests to identify peak times at which content is requested and when (9:11-15). Taking input from the operator (fig. 4: 118 and 120), and using the patterns identified by the pattern recognizer, the scheduler schedules delivery (i.e., initiate the data refresh) of the content at a selected time (i.e., future time) prior to the peak time (9:25-34).

Claim 10 recites “The method of claim 9, wherein the plurality of users are users of a particular system.” In Burns, a content provider supplies content to multiple local service providers, each of which in turn serves multiple subscribers (i.e., users). The local service provider (i.e., particular system) caches the content to be served to its subscribers (4:46-50).

Claim 13 recites “The method of claim 9 further comprising: receiving source utilization data indicating information pertaining to when or what data has been updated or added to the dataset; and utilizing the source utilization data to determine the future time at which to perform the data refresh.”
Burns teaches claim 9, but does not disclose this claim; however, Azar prioritizes the refresh of cached items (i.e., determines the future time) based on their predicted update frequency – the frequency (i.e., when or what) at which they are updated (i.e., added or modified) at the source (Azar: [0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Burns and Azar. One having ordinary skill in the art would have found motivation to utilize Azar in Burns to optimize data refresh timing based on parameters such as update frequency.

Claim 14 recites “The method of claim 9 further comprising: receiving a data refresh duration indicating a duration of time used to perform a prior data refresh; and utilizing the data refresh duration to determine the future time at which to perform the data refresh.”
In Burns, the pattern recognizer monitors the patterns of the subscriber requests to identify peak times at which content is requested and when (9:11-15). Using the patterns identified by the pattern recognizer, the scheduler schedules delivery of the content at a selected time (i.e., future time) prior to the peak time to provide sufficient time (i.e., duration) to download that content before the earliest subscribers are expected to begin asking for it, yet not too early to ensure that the latest content is included (9:25-34).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burns as applied to claim 9 above, in view of Azar, and further in view of Blumenau.
Claim 11 recites “The method of claim 9 further comprising: receiving, via a graphical user interface, a refresh optimization preference from an administrator of a particular system utilized by the plurality of users; and utilizing the refresh optimization preference to determine the future time at which to perform the data refresh.”
In Burns, administrative tools permit the operator of a local service provider (i.e., administrator) to configure various operating parameters (i.e., refresh optimization preference), which are then taken by the scheduler to schedule requests for content to be refreshed at pre-selected times (i.e., future time) prior to peak times (fig. 4: 118 and 120; 8:60-67).
Burns teaches claim 9, but does not disclose the limitation on “receiving, via a graphical user interface, a refresh optimization preference from an administrator of a particular system utilized by the plurality of users”; however, Blumenau provides users with a GUI for viewing (i.e., receiving) and managing resource configurations (i.e., refresh optimization preference) in a storage network (Blumenau: 17:61-64).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Burns and Blumenau. One having ordinary skill in the art would have found motivation to combine the GUI tool of Blumenau with the administrative tools of Burns to facilitate the operator of a local service provider to configure operating parameters.

Claim 12 recites “The computing system of claim 11, wherein the refresh optimization preference comprises a preference to optimize data refreshes based on cost reduction, resource reduction, or data freshness.”
In Burns, a policy manager enforces policy rules which decide when documents are out-of-date and how they are refreshed or disposed (i.e., refresh optimization preference), utilizing time-to-live (TTL) tags (11:15-19). Policy rules are a function of the content itself, including its TTL tags (i.e., data freshness), the subscriber patterns (i.e., user patterns), the cost to request newer updated content (i.e., cost reduction), and capacity limitations (i.e., resource reduction) (10:55-61).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burns as applied to claim 9 above, and further in view of Curtis.
Claim 15 recites “The method of claim 14, wherein the data refresh duration comprises an average amount of time to perform a plurality of prior data refreshes in association with the plurality of users or the dataset.”
Burns teaches claim 14, but does not disclose this claim; however, Curtis describes class-specific refresh rules on classes of data objects (i.e., datasets) that are defined based on parameters such as allowed latency, refresh frequency, relative or average cost (i.e., amount of time) to refresh (Curtis: [0033]-[0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Burns and Curtis. One having ordinary skill in the art would have found motivation to utilize Curtis in Burns to optimize data refresh timing based on parameters such as the time cost of refresh.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, and further in view of Olston et al. Best-Effort Cache Synchronization with Source Cooperation. ACM SIGMOD 2002, pp. 73-84 [herein “Olston”].
Claim 16 recites “One or more computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, cause the one or more processors to perform a method, the method comprising: obtaining user data indicating a first user pattern for accessing a dataset and a second user pattern comprising user activity indicating application usage, user device information, or communication data;”
In Burns, a content provider supplies content to multiple local service providers, each of which in turn serves multiple subscribers (i.e., users). The local service provider caches the content (i.e., dataset) to be served to its subscribers (4:46-50). A local service provider has a hit recorder that records hit information (i.e., user data). It triggers a pattern recognizer to detect repetitive access behavior patterns (i.e., user pattern for accessing a dataset) (8:41-49).
Burns does not disclose the limitation on second user pattern; however, Olston teaches a best-effort method to schedule future refresh. Olston detects a surplus of bandwidth (i.e., communication data), which is used to decrease refresh thresholds and to increase overall refresh rate (i.e., determine a future refresh time) (Olston: sec. 1.2.2., para. 3).
Claim 16 further recites “determining a future time at which to perform a data refresh based on the obtained user data;”
	In Burns, the pattern recognizer monitors the patterns of the subscriber requests to identify peak times at which content is requested and when (9:11-15). Using the patterns identified by the pattern recognizer, the scheduler schedules delivery of the content at a selected time (i.e., future time) prior to the peak time to provide sufficient time to download that content before the earliest subscribers are expected to begin asking for it, yet not too early to ensure that the latest content is included (9:25-34).
Claim 16 further recites “identifying source utilization data indicating information pertaining to a most recent time that data has been updated or added to the dataset and”.
Burns computes time-to-live (TTL) tags for content to predict when the content should be refreshed or disposed. TTL tags are computed using the time lag since the content was last changed (i.e., most recent time when data has been updated or added), based on a theory that older content is less likely to change (10:59-11:4).
Claim 16 further recites “an accumulated amount of data updated or added to the dataset within an amount of time;”
Burns does not disclose this limitation; however, Olston’s method is based on 3 divergence metrics, one of which is a nonnegative function quantifying the value difference (i.e., accumulated amount of data updated or added) between a source object and its cached copy (Olston: sec. 3.1).
Claim 16 further recites “updating the future time at which to perform the data refresh based on the source utilization data, the updated future time predicted to optimize refresh  Reply to Office Action of: 02/28/2020 timing in accordance with the most recent time that data has been updated or added to the dataset being less than a threshold time and”.
Burns describes an implementation where an approximate TTL (i.e., threshold) is computed as a percentage of time since the content is updated. If the content is not updated within this threshold time, refresh is delayed (11:1-14).
Claim 16 further recites “the accumulated amount of data updated or added to the dataset falling below a threshold amount; and automatically initiating the data refresh at the updated future time.”
Burns does not disclose the limitation on threshold amount; however, Olston determines a refresh threshold, which controls the refresh rate to minimize time-averaged divergence between source and cache (Olston: 4:2). In other words, when divergence is below the threshold, refresh is delayed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Burns and Olston. One having ordinary skill in the art would have found motivation to utilize Olston in Burns to optimize data refresh timing based on parameters such as the data quality cost of staleness.

Claim 17 recites “The media of claim 16, wherein the updated future time predicted to optimize refresh timing is delayed when the accumulated amount of data updated or added to the dataset falls below the threshold amount.”
Burns teaches claim 16, but does not disclose this claim; however, Olston determines a refresh threshold, which controls the refresh rate to minimize time-averaged divergence between source and cache (Olston: 4:2). In other words, when divergence is below the threshold, refresh is delayed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Burns and Olston. One having ordinary skill in the art would have found motivation to utilize Olston in Burns to optimize data refresh timing based on parameters such as the data quality cost of staleness.

Claim 18 recites “The media of claim 16, wherein the accumulated amount of data updated or added to the data set comprises a number of records updated or added to the data set from at least a first access, a second access, and a third access to the dataset.” Examiner interprets data as a piece of information, while a record as a piece of information stored on physical medium.
In Burns, a content provider supplies content (i.e., data) to multiple local service providers, each of which in turn serves multiple subscribers (i.e., users). The local service provider caches the content (i.e., records) to be served to (i.e., accessed by) its multiple (i.e., at least 3) subscribers (4:46-50).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burns as applied to claim 16 above, in view of Olston, and further in view of Suresh.
Claim 19 recites “The media of claim 16 further comprising performing the data refresh at the future time by at least triggering an extract, transform, and load process.”
Burns teaches claim 16, but does not disclose this claim; however, Suresh teaches using an ETL (i.e., extract, transform, and load) process pipeline to automatically refresh data (i.e., trigger) in data warehouses (Suresh: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Burns and Suresh. One having ordinary skill in the art would have found motivation to utilize Suresh in Burns, when cached object instantiation involves an ETL process pipeline, to optimize data refresh timing based on parameters such as the cost of refresh.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burns as applied to claim 16 above, in view of Olston, and further in view of Blumenau.
Claim 20 recites “The media of claim 16 further comprising: causing presentation of the updated future time at which to perform a data refresh, and receiving a confirmation or modification of the determined future time.”
In Burns, administrative tools permit the operator of a local service provider to configure various operating parameters (i.e., future time) (8:65-67). Burns teaches claim 16, but does not disclose this claim; however, Blumenau provides users with a GUI for viewing and managing resource configurations in a storage network (Blumenau: 17:61-64). The GUI displays (i.e., presents) a list of tasks (i.e., operating parameters), from which a user can select one, and press the confirm button to confirm the task (Blumenau: 32:36-42). Users can also modify properties associated with network devices (Blumenau: 24:19-21).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Burns and Blumenau. One having ordinary skill in the art would have found motivation to combine the GUI tool of Blumenau with the administrative tools of Burns to facilitate the operator to configure operating parameters such as future refresh timing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163